Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 08, 2016

The Court of Appeals hereby passes the following order:

A17D0171. ROYCE L. JONES et al. v. INDYMAC BANK, F.S.B.

      In this dispossessory action brought by IndyMac Bank, F.S.B. (“IndyMac”),
against Royce L. Jones, the magistrate court issued a writ of possession in favor of
IndyMac. Jones then filed a petition for a writ of certiorari in the superior court. On
September 16, 2016, the superior court issued an order in which it dismissed Jones’s
petition. On November 8, 2016, the superior court issued an order in which it granted
IndyMac a bill of peace. On November 16, 2016, Jones filed an application for
discretionary review of the superior court’s orders. We lack jurisdiction.
      Jones’s appeal is untimely. Generally, a notice of appeal must be filed within
30 days of entry of the decision or judgment sought to be appealed. See OCGA § 5-
6-38 (a). The underlying subject matter of an appeal, however, controls over the
relief sought in determining the proper appellate procedure. See Rebich v. Miles, 264
Ga. 467, 467-468 (448 SE2d 192) (1994). The underlying subject matter here is a
dispossessory action. Under OCGA § 44-7-56, an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered. See
Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999).
Jones’s application is untimely, as it was filed 8 days after the superior court’s
November 8, 2016 order was entered, and 61 days after the superior court’s
September 16, 2016 order was entered. Accordingly, this application is hereby
DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    12/08/2016
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.